DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on 3/21/2022 to correct a clerical error is acknowledged and has been fully considered.  The amendment to the specification filed on 3/21/2022 has been entered.

Response to Arguments
The claim amendments filed 3/21/2022 along with applicant’s Remarks filed 3/21/2021 with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. § 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,145,933 have been fully considered and appears to be sufficient to overcome said rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 11,145,933 B2.  As set forth below, claims 1-16 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933 B2.

Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Since the applicant has not presented any specific arguments against any of the provisional rejections on the ground of nonstatutory double patenting, these provisional rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11,145,933 B2 teaches substantially the same subject matter of claims 1-16 of the instant application.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/901,541 in view of CN 207199806. 
Regarding claims 1-16 of the instant application, claims 1-16 of copending Application No. 16/901,541 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-16 of copending Application No. 16/901,541 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/014,853 in view of CN 207199806. 
Regarding claims 1-16 of the instant application, claims 1-17 of copending Application No. 17/014,853 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-17 of copending Application No. 17/014,853 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/901,522 in view of CN 207199806 and Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-16 of the instant application, claims 1-22 of copending Application No. 16/901,522 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-22 of copending Application No. 16/901,522 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
Further, claims 1-22 of copending Application No. 16/901,522 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-22 of copending Application No. 16/901,522 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-22 of copending Application No. 17/014,034 in view of CN 207199806 and Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-16 of the instant application, claims 1, 3-22 of copending Application No. 17/014,034 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 3-22 of copending Application No. 17/014,034 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
Further, claims 1, 3-22 of copending Application No. 17/014,034 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1, 3-22 of copending Application No. 17/014,034 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/901,538 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-9, 15 of the instant application, claims 1-15 of copending Application No. 16/901,538 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-15 of copending Application No. 16/901,538 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/014,900 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-9, 15 of the instant application, claims 1-15 of copending Application No. 17/014,900 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-15 of copending Application No. 17/014,900 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-20 of copending Application No. 17/014,061 in view of CN 207199806 and Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-16 of the instant application, claims 1-10, 12-20 of copending Application No. 17/014,061 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-10, 12-20 of copending Application No. 17/014,061 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
Further, claims 1-10, 12-20 of copending Application No. 17/014,061 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-10, 12-20 of copending Application No. 17/014,061 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/844,914 in view of CN 207199806 and Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-16 of the instant application, claims 1-21 of copending Application No. 16/844,914 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-21 of copending Application No. 16/844,914 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
Further, claims 1-21 of copending Application No. 16/844,914 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-21 of copending Application No. 16/844,914 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/901,527 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-16 of the instant application, claims 1-18 of copending Application No. 16/901,527 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-18 of copending Application No. 16/901,527 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,089 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-16 of the instant application, claims 1-18 of copending Application No. 17/014,089 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-18 of copending Application No. 17/014,089 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/901,474 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-16 of the instant application, claims 1-24 of copending Application No. 16/901,474 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-24 of copending Application No. 16/901,474 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/014,970 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-16 of the instant application, claims 1-23 of copending Application No. 17/014,970 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-23 of copending Application No. 17/014,970 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/2/2022